86 F.3d 1146
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Eric E. DAVIS, a/k/a Erico Davias, Plaintiff, Appellant,v.NEW HAMPSHIRE STATE PRISON DISCIPLINARY BOARD, et al.,Defendants, Appellees.
No. 96-1100.
United States Court of Appeals, First Circuit.
May 8, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE [Hon.  Paul J. Barbadoro, U.S. District Judge ]
Erico Davias on brief pro se.
Jeffrey R. Howard, Attorney General, and Daniel J. Mullen, Senior Assistant Attorney General, on brief for appellees.
D.N.H.
AFFIRMED.
Before BOUDIN, Circuit Judge, and CAMPBELL, Senior Circuit Judge, and STAHL, Circuit Judge.
PER CURIAM.


1
On the arguendo assumption that appellate jurisdiction exists, we summarily affirm the district court's judgment.   Plaintiff alleges that a prison disciplinary hearing, at which he was sentenced to fifteen days of punitive segregation, was tainted by due process violations.   In awarding summary judgment for defendants, the district court reasonably concluded that no protected liberty interest had been implicated.  See Sandin v. Conner, 115 S.Ct. 2293, 2301-02 (1995).   Far from calling this conclusion into question, plaintiff has failed even to mention the matter on appeal.   His separate contention concerning the status of discovery proves unavailing, inasmuch as the information requested had no bearing on the Sandin issue.


2
Affirmed. See Loc.  R. 27.1.